Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 19 recites the limitations the first protrusion-recess portion is greater in height direction dimension than a second protrusion-recess portion other than the first protrusion-recess portion among the plurality of protrusion-recess portions,
the first protrusion-recess portion has a wall surface including a first wall surface portion having a first inclination angle to a height direction, and
a second wall surface portion having a second inclination angle different from the first inclination angle,
a third wall surface portion having a third inclination angle to a height direction, and
a fourth wall surface portion having a fourth inclination angle different from the third inclination angle, and
the metal component and the heat dissipation member are integrated with each other in the plurality of protrusion-recess portions where the plurality of recess portions contact the plurality of protrusion portions. The closest prior art reference JP 5975909 does not teach the aforementioned feature either alone or in combination. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 20-25 depend from this claim and are allowable for at least that reason.
Claim 26 recites the limitations a first protrusion-recess portion as a part of the plurality of protrusion-recess portions is greater in height direction dimension than a second protrusion-recess portion other than the first protrusion-recess portion among the plurality of protrusion-recess portions,

a wall surface of a first protrusion portion of the plurality of protrusion portions that is to be included in the first protrusion-recess portion is formed as an inclined surface inclined to the height direction,
the wall surface of the first recess portion is different in inclination angle from the wall surface of the first protrusion portion fitted into the first recess portion,
in the integrating, the first recess portion and the first protrusion portion contact each other to plastically deform at least one of the first recess portion and the first protrusion portion,
the plurality of recess portions include a second recess portion to be included in the second protrusion-recess portion,
the plurality of protrusion portions include a second protrusion portion to be included in the second protrusion-recess portion, and
when the plurality of recess portions and the plurality of protrusion portions are fitted into each other in the integrating, the first recess portion and the first protrusion portion contact each other before the second recess portion and the second protrusion portion contact each other. The closest prior art reference JP 5975909 does not teach the aforementioned feature either alone or in combination. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 27-30 depend from this claim and are allowable for at least that reason.
Claim 31 recites the limitations a first protrusion-recess portion as a part of the plurality of protrusion-recess portions is greater in height direction dimension than a second protrusion-
a wall surface of a first recess portion of the plurality of recess portions that is to be included in the first protrusion-recess portion is formed as an inclined surface inclined to a height direction,
a wall surface of a first protrusion portion of the plurality of protrusion portions that is to be included in the first protrusion-recess portion is formed as an inclined surface inclined to the height direction,
only one pair of first protrusion-recess portions is formed so as to sandwich the second protrusion-recess portion therebetween,
a center-to-center distance between bottom portions of one pair of first recess portions to be included in the one pair of first protrusion-recess portions is different from a center-to-center distance between leading ends of one pair of first protrusion portions to be included in the one pair of first protrusion-recess portions,
in the integrating, the first recess portion and the first protrusion portion contact each other to plastically deform at least one of the first recess portion and the first protrusion portion. The closest prior art reference JP 5975909 does not teach the aforementioned feature either alone or in combination. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 32-34 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        

/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        02/22/21